Name: 2014/954/Euratom: Council Decision of 4 December 2014 approving the conclusion by the European Commission, on behalf of the European Atomic Energy Community, of the Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020 Ã¢  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy
 Type: Decision
 Subject Matter: research and intellectual property;  cooperation policy;  Europe;  European construction;  international affairs;  electrical and nuclear industries;  EU institutions and European civil service
 Date Published: 2014-12-30

 30.12.2014 EN Official Journal of the European Union L 370/19 COUNCIL DECISION of 4 December 2014 approving the conclusion by the European Commission, on behalf of the European Atomic Energy Community, of the Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy (2014/954/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 15 November 2013, the Council authorised the Commission to open negotiations, on behalf of the European Union and the European Atomic Energy Community, with the Swiss Confederation with a view to concluding a comprehensive agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and the Research and Training Programme of the European Atomic Energy Community (2014-2018) complementing the Horizon 2020; and regulating Switzerland's participation in the ITER project in the years 2014-2020. (2) Those negotiations have been successfully completed. (3) The signature and conclusion of the Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy (the Agreement) is subject to a separate procedure as regards matters falling within the scope of the Treaty on European Union and the Treaty on the Functioning of the European Union. (4) The Agreement should be concluded also on behalf of the European Atomic Energy Community as regards matters falling in the scope of the Euratom Treaty. (5) The conclusion by the Commission, acting on behalf of the European Atomic Energy Community, of the Agreement should be approved. (6) In order to be able to treat Swiss legal entities like entities from an Associated Country in fission calls under the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, which have a deadline in the last quarter of 2014, the Agreement should be applied with effect from 15 September 2014, HAS ADOPTED THIS DECISION: Article 1 The conclusion by the Commission, on behalf of the European Atomic Energy Community, of the Agreement for scientific and technological cooperation between the European Union and European Atomic Energy Community and the Swiss Confederation associating the Swiss Confederation to Horizon 2020  the Framework Programme for Research and Innovation and the Research and Training Programme of the European Atomic Energy Community complementing Horizon 2020, and regulating the Swiss Confederation's participation in the ITER activities carried out by Fusion for Energy is hereby approved. The text of the Agreement is attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 December 2014. For the Council The President S. GOZI